

115 S3431 IS: Iranian Proxies Terrorist Sanctions Act
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3431IN THE SENATE OF THE UNITED STATESSeptember 12, 2018Mr. Perdue (for himself, Mr. Cruz, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions with respect to certain militias in Iraq that are backed by the Government of
			 Iran.
	
 1.Short titleThis Act may be cited as the Iranian Proxies Terrorist Sanctions Act. 2.FindingsCongress finds the following:
 (1)As-Saib Ahl al-Haq (referred to in this section as AAH) is an Iraqi paramilitary group that was founded in 2006. (2)Harakat Hizballah al-Nujaba (referred to in this section as Nujaba) is an affiliated faction of AAH and the United States-designated foreign terrorist organization Kata’ib Hizballah, which was formed in 2013.
 (3)AAH and Nujaba receive training, funding, and arms from the Iranian Islamic Revolutionary Guard Corps Quds Force and are mentored by Lebanese Hizballah.
 (4)AAH leader, Qais Khazali, has pledged allegiance to Iran’s Supreme Leader Ali Khamenei. (5)AAH conducted numerous attacks against the United States and coalition forces in Iraq between its inception in 2006 and the United States withdrawal from Iraq in December 2011, including an attack on January 20, 2007 on the Karbala Provincial Headquarters, which resulted in the killing of Captain Brian S. Freeman, First Lieutenant Jacob N. Fritz, Specialist Jonathan B. Chism, Private First Class Shawn P. Falter, and Private First Class Jonathon M. Millican.
 (6)AAH and Nujaba deploy forces to Syria to fight on behalf of the Bashar al-Assad regime, including participating in the 2016 siege of Aleppo where the United Nations High Commissioner for Human Rights alleges pro-government Iraqi militia groups executed dozens of civilians.
 (7)In 2015, Human Rights Watch alleged AAH participated in forced evictions, kidnappings, and extrajudicial killings of Sunni and Kurdish civilians in areas liberated from the Islamic State.
 (8)Nujaba is led by Akram al-Kabi, who— (A)was designated by the Department of the Treasury under Executive Order 13438 for threatening the peace and stability of Iraq;
 (B)according to the United States Government, participated in multiple mortar and rocket attacks on the International Zone, or Green Zone, in Baghdad in early 2008; and
 (C)along with other Nujaba commanders, has claimed to follow orders from Iran’s Supreme Leader Ali Khamenei and declared support for Lebanese Hizballah in March 2016.
 (9)In 2017, a Nujaba spokesman declared that Nujaba had formed a unit tasked to liberate the Golan Heights from Israeli control. Reports indicate that Nujaba is playing a key role in securing a land route between Iran and Lebanon to provide military aid to Lebanese Hezbollah.
			3.Imposition of sanctions with respect to certain militias in Iraq that are backed by the Government
			 of Iran
			(a)Imposition of sanctions
 (1)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the President shall block and prohibit, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of As-Saib Ahl al-Haq, Harakat Hizballah al-Nujaba, and any foreign person that the President determines is an official, agent, or affiliate of, or owned or controlled by, As-Saib Ahl al-Haq or Harakat Hizballah al-Nujaba, if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)ExceptionThe requirement to impose sanctions under paragraph (1) shall not include the requirement or the authority to impose sanctions on the importation of goods (as defined in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.))).
 (3)United states person definedIn this subsection, the term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
					(b)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit a report that includes a detailed list of entities in which there is a reasonable basis to determine that Iran’s Islamic Revolutionary Guard Corps has an ownership interest of not less than 33 percent to—
 (A)the Committee on Banking, Housing, and Urban Affairs of the Senate; (B)the Committee on Foreign Relations of the Senate;
 (C)the Committee on Financial Services of the House of Representatives; and (D)the Committee on Foreign Affairs of the House of Representatives.
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.